UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA : Criminal No. 19-449 (FLW)
V.
CORY M. OWENS : FIFTH SCHEDULING ORDER

 

This matter having come before the Court on the request of the United
States, by Craig Carpenito, United States Attorney for the District of New
Jersey (by Alexander E. Ramey, Assistant United States Attorney, appearing) to
amend the Court’s January 16, 2020 Scheduling Order; and it appearing that
the defendant Cory M. Owens (by Lisa Van Hoeck, Assistant Federal Public
Defender) does not object to the requested amendment; and for good cause
shown,

It is on this Sl” day of January, 2020, ORDERED that:

1. The following shall be the schedule for pretrial motions in this matter:

b) The Government shall file any response to the Defendant’s pretrial
motions on or before February 7, 2020;

c) The Defendant shall file any reply on or before February 21, 2020;
and

d) Any oral argument on pretrial motions shall be held on a date to
be set by the Court.

2. Pursuant to paragraphs 17 to 21 of the Court’s Standing Order No.
15-2, the Court shall, in consultation with the parties, schedule a final pretrial

conference that will be held no sooner than two (2) weeks following the
disposition of pretrial motions. If appropriate, a trial date will be set at this

final pretrial conference.

4

}
AHA [A IAS

2

 

HONORABLE FREDA L. WOLFSON
CHIEF UNITED STATES DISTRICT JUDGE
